After reviewing the evidence of record in this matter, the Full Commission has determined that additional medical evidence on the issues of causation and whether plaintiff has reached maximum medical improvement is required in order to render a proper and informed decision. Accordingly, it is hereby ORDERED that the record of evidence in this case is REOPENED for the taking of such additional medical evidence to be provided by a physician selected by Margaret Dunn, Section Head of the Industrial Commissions Rehabilitation Nurses. The selected physician should examine plaintiff, submit their reports to the parties and the Commission and then be available for the taking of a deposition, should either party request one. The cost of any deposition shall be borne by defendants. The parties shall have NINETY DAYS (90) from the date of notification of the selected physician within which to schedule this examination and to submit this deposition.
No additional costs are assessed at this time.
                                S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ LAURA K. MAVRETIC COMMISSIONER